DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed Feb. 3, 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,930,090. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of patent # 10,930,090 contain every element of claims 2-21 of the instant application and as such anticipate claims 2-21 of the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 2 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving driving data”; “receiving additional data associated with the trip”; “determining that a vehicle accident event occurred during the trip based on the driving data and the additional data”.
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. In addition, the recited limitation of “causing a display device to output an indication of the vehicle accident event” above is a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human using generic computer components as “certain methods of organizing human activity” under “managing personal behavior following rules or instructions” “Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019),  and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood,  routine, and conventional function”. That is, other than reciting “system”, “display device”, “memory”, “processor”, “mobile device”, “sensors” nothing in the claim element precludes the steps from practically being performed in the mind and by an operator using generic computer components. For example, “receive”, “receive” and “determine” in the context of this claim encompasses the user to manually/mentally receive data and determine that an accident has happened. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements- “system”, “display device”, “memory”, “processor”, “mobile device”, “sensors” to perform the above recited steps. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Claims 3-17 and 19-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 2 and 18, amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 2-6, 10-12, 14-18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binion et al., U.S. Patent Application Publication No. 2015/0254781 (referred to hereafter as Binion).
As to claims 2 and 18, Binion teaches a system and method, comprising: 
a plurality of sensors; 
a display device; a memory that stores instructions; and a processor configured to execute the instructions to: receive driving data from the plurality of sensors collected over a plurality of time intervals during a trip in a vehicle (see para. 23-24 and 26); 
receive additional data associated with the trip (see para. 23-24 and 26); 
determine that a vehicle accident event occurred during the trip based on the driving data and the additional data (see para. 33); and 
cause the display device to output an indication of the vehicle accident event (see para. 49-51).
As to claim 3, Binion teaches the system of claim 2, wherein: the sensors of the plurality of sensors are part of a mobile device located in the vehicle; and the sensors of the plurality of sensors include one or more of an accelerometer, a barometer, a gyroscope, a compass, a magnetometer, or a global navigation satellite system receiver (see para. 23).
As to claim 4, Binion teaches the system of claim 3, wherein the processor is part of the mobile device (see para. 25).
As to claim 5, Binion teaches the system of claim 3, wherein the processor is coupled to a network (see para. 25).
As to claim 6, Binion teaches the system of claim 3, wherein the processor is further configured to execute the instructions to cause the mobile device to: display instructions to a user to provide the additional data; and receive the additional data from the mobile device in response to the instructions (see para. 30).
As to claim 10, Binion teaches the system of claim 3, wherein the additional data comprise at least one of: a rolling average of acceleration data received by the plurality of sensors, whether the vehicle is spinning, a duration of stopping of the vehicle, whether the vehicle is on a roadway, a pattern of acceleration data indicative of a vehicle accident event received by the plurality of sensors, or whether a phone call or a text message was placed by the mobile device at a time before or after the pattern of acceleration data is received by the plurality of sensors (see para. 115).
As to claim 11, Binion teaches the system of claim 10, wherein the processor is configured to execute the instructions to determine that the vehicle accident event occurred during the trip based on at least one of: detecting the pattern of acceleration data indicative of a vehicle accident event, or the vehicle is stopped on a roadway for a duration exceeding a threshold (see para. 33).
As to claim 12, Binion teaches the system of claim 2, wherein the processor is configured to execute the instructions to cause the display device to output at least one of: a time of the vehicle accident event, a location of the vehicle accident event, a severity of the vehicle accident event, environmental and roadway information at the location of the vehicle accident event, the driving data at the time of the vehicle accident event, or a behavior of a driver of the vehicle at the time of the vehicle accident event (see para. 26 and 33).
As to claims 14 and 20, Binion teaches the system and method of claims 2 and 18, wherein the processor is configured to execute the instructions to: cause the display device to output a plurality of driving events detected based on the driving data; and determine one of the plurality of driving events as the vehicle accident event (see para. 26 and 33).
As to claims 15 and 21, Binion teaches the system and method of claims 14 and 18, wherein the processor is configured to execute the instructions to: receive a selection of a particular route of the trip or a particular time interval during the trip; and cause the display device to display a subset of the driving data and of the plurality of driving events based on the selection (see para. 26 and 33).
As to claim 16, Binion teaches the system of claim 14, wherein the processor is configured to execute the instructions to: select a first subset of the driving data and of the plurality of driving events within a first timing window that ends at a first time before the vehicle accident event; select a second subset of the driving data and of the plurality of deriving events within a second timing window that starts at a second time after the vehicle accident event; and display at least one of a graphical representation or a textual representation of the first subset and the second subset of the driving data and of the plurality of driving events (see para. 51 and 79).
As to claim 17, Binion teaches the system of claim 2, wherein the additional data include an accident report indicating a time and a location of a vehicle accident event; and wherein the processor is configured to execute the instructions to: select a subset of the driving data of the trip based on the time and the location; and determine that the vehicle accident event occurred during the trip based on the subset of the driving data (see para. 51 and 79).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Binion in view of Seo, U.S. Patent Application Publication No. 2013/0124084.
	As to claim 13, Binion teaches the processor is configured to execute the instructions to cause the display device to output at least one of: a time of the vehicle accident event, a location of the vehicle accident event, a severity of the vehicle accident event, environmental and roadway information at the location of the vehicle accident event, the driving data at the time of the vehicle accident event, or a behavior of a driver of the vehicle at the time of the vehicle accident event (see para. 26 and 33).
	Binion does not teach:	
the processor is configured to execute the instructions to cause the display device to output a map with the location of the vehicle accident event highlighted.
	However, Seo teaches display device to output a map with the location of the vehicle accident event highlighted (see fig. 11 and para. 153-156). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to output a map with the location of the vehicle accident event highlighted in Binion as taught by Seo. Motivation to do so comes from the knowledge well known in the art that doing so would allow the user to easily identify an accident location on a map and would therefore make the display interface more user friendly.
6.	The prior art of record does not teach the limitations of claims 7-9 and 19.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663